Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “a pivot member for adjusting the pitch and/or the roll of the screen” in line 19.  The “pivot member” have been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses non-structural term “pivot member” coupled with functional language “adjusting the pitch and/or the roll of the screen” without reciting sufficient structure to achieve the function.
Similarly to claims 9 and 15.
Claim 6 recites “a first portion to adjust the roll of the screen; and a second portion to adjust the pitch of the screen” in lines 3-4.  The “first portion” and the “second portion” have been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses non-structural term “first/second portion” coupled with functional language “adjust the roll/pitch of the screen” without reciting sufficient structure to achieve the function. 
Furthermore, the non-structural term is not preceded by a structural modifier.
Similarly to claims 13 and 15.
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claim 1- 20 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: a gas input and a sweated gas output and a scavenger device or compounds (See [0133]-[0136] in Specification as filed).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), or sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perrott (US 5295317) in view of Smith (US 20110089122).
As regarding claim 1, Perrott discloses the claimed invention for a hydro excavation vacuum apparatus for excavating earthen material at an excavation site (abstract), the apparatus having a lateral axis and comprising: a wand (12 of figs. 1-2) for directing pressurized water toward earthen material to cut the earthen material; a vacuum system (6, 9) for removing cut earthen material and water from the excavation site in an airstream; a separation vessel (20) for removing cut earthen material and water from the airstream; an airlock (21) that receives material from the separation vessel and discharges the material through an airlock outlet (fig. 1; no number); a dewatering system for separating water from cut earthen material, the dewatering system comprising at least one screen (36, 37) for separating material by size.
Perrott does not disclose an adjustment system for adjusting a pitch or a roll of the screen, the adjustment system comprising: an actuator for adjusting the pitch or the roll of the screen; and a pivot member for adjusting the pitch and/or the roll of the screen, the pivot member being aligned with the airlock outlet relative to the lateral axis.
Smith teaches an adjustment system for adjusting a pitch or a roll of the screen, the adjustment system comprising: an actuator ([0472]) for adjusting the pitch or the roll of the screen; and a pivot member (92) for adjusting the pitch and/or the roll of the screen, the pivot member being aligned with the airlock outlet relative to the lateral axis.  It would have been obvious to one having ordinary skill in the art be for the effective filing date of the invention was made to provide an adjustment system for adjusting a pitch or a roll of the screen, the adjustment system comprising: an actuator for adjusting the pitch or the roll of the screen; and a pivot member for adjusting the pitch and/or the roll of the screen, the pivot member being aligned with the airlock outlet relative to the lateral axis as taught by Smith in order to enhance apparatus performance.
As regarding claim 2, Perrott as modified discloses all of limitation as set forth above.  Perrott as modified discloses the claimed invention except for wherein the airlock opening has a width, the pivot member being aligned with the width of the opening relative to the lateral axis.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the airlock opening has a width, the pivot member being aligned with the width of the opening relative to the lateral axis in order to enhance apparatus performance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As regarding claim 3, Perrott as modified discloses all of limitation as set forth above.  Perrott as modified discloses the claimed invention for wherein the screen is a vibratory screen ([00472]).
As regarding claim 4, Perrott as modified discloses all of limitation as set forth above.  Perrott as modified discloses the claimed invention except for wherein the screen is a pre-screen that receives material from the outlet of the airlock, the pre-screen having openings for separating material from the separation vessel by size, the hydro excavation vacuum apparatus further comprising a vibratory screen for separating material that passes through the pre-screen by size.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the screen is a pre-screen that receives material from the outlet of the airlock, the pre-screen having openings for separating material from the separation vessel by size, the hydro excavation vacuum apparatus further comprising a vibratory screen for separating material that passes through the pre-screen by size in order to enhance apparatus performance, since it was known in the art that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As regarding claim 5, Perrott as modified discloses all of limitation as set forth above.  Perrott as modified discloses the claimed invention for wherein the screen is a flat wire belt conveyor ([0432]).
As regarding claim 6, Perrott as modified discloses all of limitation as set forth above.  Perrott as modified discloses the claimed invention except for wherein the pivot member comprises: a first portion to adjust the roll of the screen; and a second portion to adjust the pitch of the screen.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the pivot member comprises: a first portion to adjust the roll of the screen; and a second portion to adjust the pitch of the screen in order to enhance apparatus performance, since it was known in the art as shown in (CN 105264167, [0022]-[0026]) or (CN 106731142, abstract).
As regarding claim 7, Perrott as modified discloses all of limitation as set forth above.  Perrott as modified discloses the claimed invention except for a sensor to measure the pitch and/or roll of the screen; and a controller that controls the actuator based on a signal from the sensor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a sensor to measure the pitch and/or roll of the screen; and a controller that controls the actuator based on a signal from the sensor in order to enhance apparatus performance, since it was known in the art as shown in (CN 105264167, [0022]-[0026]) or (CN 106731142, abstract).
As regarding claim 8, Perrott as modified discloses all of limitation as set forth above.  Perrott as modified discloses the claimed invention for wherein the pivot member (Smith - 92) is pivotally connected to a chassis of the hydro excavation vacuum apparatus.
Claims 9-19 are also rejected with similar reasons as stated in claims 1-8 above.
As regarding claim 12, Perrott as modified discloses all of limitation as set forth above.  Perrott as modified discloses the claimed invention except for wherein the airlock has a bottom, the bottom of the airlock and the rear of the screen being separated by a distance D1 relative to the longitudinal axis and the bottom of the airlock and the front of the screen being separated by a distance D2 relative to the longitudinal axis, the distance D1 between the bottom of the airlock and the rear of the screen being less than the distance D2 between the bottom of the airlock and the front of the screen.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the airlock has a bottom, the bottom of the airlock and the rear of the screen being separated by a distance D1 relative to the longitudinal axis and the bottom of the airlock and the front of the screen being separated by a distance D2 relative to the longitudinal axis, the distance D1 between the bottom of the airlock and the rear of the screen being less than the distance D2 between the bottom of the airlock and the front of the screen in order to enhance apparatus performance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 20 contains allowable subject matter because prior art does not teach fairly suggested wherein: the first portion comprises a first portion bushing that pivots about a first shaft; and the second portion comprises a second portion bushing that pivots about a second shaft, the first shaft being fixedly attached to the second portion bushing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773